DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. Claims 1-9 are amended. Claims 10-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention. 
DETAILED ACTION
Response to Amendments/Arguments 
Applicant's amendments and arguments filed 12/28/2020 with respect to the rejection of present claims under 35 U.S.C. 102 (a)(1) as being anticipated by Clark (US 4,169,749) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference, in light of applicant’s amendment. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Barriere (US 6,264,877). 
Regarding claim 1, Barriere teaches a device (the turbine blade of Barriers, Fig. 2-3, col. 3, lines 10-35), comprising: 
 - two or more cured composite components each having a component outer surface (segment pieces 14, 16, col. 3, lines 22-39, Fig. 2), the composite component parts (14, 16) bonded together to form a composite structure (see Fig. 3) in which the component outer surface of each component (14, 16) forms at least a portion of an overall outer surface of the composite structure (see Fig. 3, col. 4, lines 9-32), 
 - wherein each of the cured composite component (14, 16) do not have a tubular shape (see Fig. 2, each of the cured segment pieces 14, 16 does not have a tubular shape), meeting the claimed limitations. 

    PNG
    media_image1.png
    826
    229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    469
    media_image2.png
    Greyscale

Regarding claim 2, Barriere teaches its composite structure forms a spar for an aerodynamic component (col. 1, lines 5-12, col. 5, lines 22-25). 
Regarding claim 3, Barriere teaches its cured composite components (14, 16) comprises fiberglass composite materials (col. 3, lines 32-39). 
Regarding claim 4, in the device of Barriere, each of the cured composite assemblies further comprise an aerodynamic component configured to be bonded to another of the cured composite assemblies (see Fig. 3, Fig. 1, col. 3, lines 10-25, each one of the segment pieces 14, 16 is considered as an aerodynamic component, of which segment pieces 14, 16 are bonded to one another of the cured components 12), and wherein at least one axial edge has a sloped shape (the device of Barriere as shown in Fig. 1 includes axial edge has a sloped shape, and is considered as meeting the claimed limitations). 

    PNG
    media_image3.png
    618
    214
    media_image3.png
    Greyscale

Regarding claim 5, Barriere 
Regarding claim 6, Barriere teaches each of the cured composite components (14, 16) comprise at least one axial edge configured to be bonded to another of the cured composite components (see Fig. 3, Fig. 1, col. 3, lines 22-39, segment pieces 14, 16, each includes axial edge, and is bonded to the adjacent cured segment piece 12, col. 3, lines 10-25), and one or more fasteners attaching the axial edges of at least two cured composite components (col. 3, line 32-55, Fig. 3, i.e., the layer 18 wrapped around segment pieces attaching the adjacent cured composite segment pieces together, and is considered as meeting the claimed limitations). 
Regarding claim 7, the device of Barriere further comprising one or more composite plies (i.e., the plies 18, Fig. 3) covering a seam where the two or more cured composite components are bonded together (col. 3, line 32-55). 
Regarding claims 8-9, the device of Barriere further comprising one or more composite plies (i.e., the plies 18, Fig. 3) wrapped around the two or more cured composite components (col. 3, line 32-55). 
Claims 8 and 9 contain process limitations with regards to the process stage/steps of when the composite plies are provided to wrap around composite components, i.e., wrapped around the two or more cured composite components after they have been bonded together as in claim 8, and/or while the cured composite components are bonded together as in claim 9. It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant composite.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/           Primary Examiner, Art Unit 1782